 In the Matter of BETHLEHEM STEELCOMPANY, SHIPBUILDINGDIVISION,BALTIMORE YARD,andLOCAL 24,INDUSTRIAL UNION OF MARINE ANDSHIPBUILDINGWORKERS OF AMERICA, AFFILIATED WITH THEC.I.O.Case No. R-4359.-Decided October 28, 1942Jurisdiction:shipbuilding and repairing industry.Investigation and Certification of Representatives:existence of question; stip-ulation that Company refused to accord petitioner recognition on ground thatproposed unit was inappropriate ; election necessary.Unit AppropriateforCollectiveBargaining:allhourly paid corporals andwatchmen at one of Company's yards.Mr. Keith W. Blinn,for the Board.Mr. John L.'Wynne,of Bethlehem, Pa., for the Company.Mr. Lucian KochandMr. Robert Smith,of Baltimore, Md., forthe Union.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 24, Industrial Union of Marineand Shipbuilding Workers of America, affiliated with the C. I. 0.,herein called the Union, alleging that a question affecting, commercehad arisen concerning the representation of employees of Bethle-hem Steel Company, Shipbuilding Division, herein called the Com-pany, at its Baltimore Yard, Baltimore, Maryland, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Earle K. Shawe, Trial Examiner. Said hearing washeld at Baltimore, Maryland, on October 8, 1942.The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Boa-rd makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBethlehem Steel Company, Shipbuilding Division, is a Pennsyl-vania corporation engaged in the business of building and repairing45 N L. R B, No. 20.-92 BETHLEHEM STEELCOMPANY93ships.At the Baltimore Yard, which alone is involved in this pro-ceeding, the Company repairs ships.During the year 1941 at this-Yard the Company-used-raw materials valued in excess of $1,000,000,of- which over 50 percent was shipped to- the Yard from outside theState of Maryland.During the same period over half of the shipsrepaired there by the Company were destined for use in interstateand foreign commerce.The Company admits that in its operationsat the Baltimore Yard it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVED-Local 24, Industrial Union of Marine and Shipbuilding WorkersIndustrial Organizations.It admits to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties, stipulated that on or about June 20, 1942, the Unionadvised the Company that it represented a majority of the employeesin the alleged appropriate unit and that the Company refused torecognize the Union on the ground that the proposed unit wasinappropriate.A Statement of the Acting Regional Director, introduced in evi-dence at the hearing, indicates that the Union represents a substan-tial number of employees-in-the unit-hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union requests a unit of all hourly paid corporals and watcli-men employed at the Baltimore Yard of the Company. The Com-pany's position is, first,,that the proposed unit is inappropriate be-causemanagement, and certification of the Union, which now representsits production and maintenance employees, would result in dividedallegiance, and, second, that if a unit of watchmen is found appro-priate, then corporals should be excluded therefrom as supervisoryemployees.--'The Acting Regional Director stated that the Union submitted to him 163 authorizationcards, of which 129 bore signatures which were names of persons whose names appearedon the Company,s' paytoll for July 4, 1942, «hich listed 285 employees in the unit herein-after found appropriate.",,".,- ` 94DECISIONSOF NATIONAL LABORRELATIONS BOARDThe Company has a plant-protection division, under which are3 departments-the air raid, the fire, and the police departments.Watchmen or guards and their supervisors comprise the police depart-ment.At the time of the hearing there were 398 watchmen, 19 cor-porals, 10 sergeants, 3 lieutenants, 1 captain, and 1 chief of police.The Yard is divided into 6 police areas.Watchmen are posted ineach area and have as their principal duties the protection of plantproperty and ships and the maintenance of the rules and regulationspromulgated by the Company. The watchmen report such ruleinfractions by other employees as smoking, drinking; gambling, andsleeping on the job.On September 10, 1942, the members of the police department weresworn in as reserves in the United States-Coast Guard, the principalobject being to constitute them an emergency force to aid in repellingpossible invasion attempts.This resulted in no change in pay, duties,working conditions, or supervision.The Company does not set upthe membership of its watchmen in the Coast Guard Reserve as areason in support of its contention that- the- proposed unit isinappropriate.We have previously held, in spite of the peculiar relationshipwhich watchmen bear to management; that they are not to be deniedany of the rights or privileges granted under Section 7 of theNational Labor Relations Act, even though they choose to be repre-sented by a labor organization representing, the production and main-tenance employees.2This proceeding presents no new fact situationin that regard.We find, therefore, that the Company's first conten-tion is without merit.The Company contended further that if a unit of watchmen werefound appropriate then corporals should be excluded from the unitas supervisory employees.The corporals hold a rank immediatelyabove that of watchmen.' They receive 83 cents an hour, as comparedto the watchmen's rate of 801/2 cents an hour; all men in ranks abovethat of corporal are paid by salary.The duties of corporals are toassign groups of watchmen to their postsf to-make-regular rounds ofthe posts; to transmit instructions to the watchmen, and, in general, -to be responsible for the efficient performance of the watchmen underthem.Corporals have no power to hire or discharge watchmen.Final authority to discharge rests with the superintendent of the-plant-protection division.Sergeants normally have the power toremove watchmen from their posts for disciplinary purposes, andcorporals are expected to perform this function in the absence oftheir sergeants.Matter of Chrysler Corporation, Highland Park Plantand Local114,UnitedAutomobile,Aircraft and Agricultural Implement Workers of America, affiliated with the C:I.0., 44N. L. R. B. 881, and subsequent cases. BETHLEHEM STEEL COMPANY95We find that corporals bear a relationship to watchmen similar tothat existing between lead men and production workers.On thebasis of all the evidence, we shall include corporals in the appropriateunit.3It is the practice of the Company and the Union, in their bargain-ing relations as to other employees- at this plant and at other plants,to exclude salaried employees. In accordance with this practice theparties stipulated, and we find, that salaried watchmen and corporalsshould be excluded from the unit.We find that all hourly paid corporals and watchmen at the Balti-more Yard of the Company constitute a unit appropriate for thepurposes of -collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation -whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bethlehem SteelCompany, Shipbuilding Division, at its Baltimore Yard, Baltimore,Maryland; an election by secret ballot shall be conducted as early aspossible, but 'not later than thirty (30) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Fifth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 10, of said Rules and Regulations, among all employees ofthe Company in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work8On June 13,1941,after a consent election,the Regional Director certified the Union asthe collective bargaining representative of the production and maintenance employees atthe Baltimore Yard.This,unit includes hourly paid supervisors,among them being thehourly paid supervisors of the fire department. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDduring such pay-roll period because theywere ill or on vacation or inthe active military service or training of the United States, ortemporarily laid off,but excluding any who have since quit or beendischarged for cause,to determine whether or not they desire to berepresented by Local 24, Industrial Union of,Marine and Shipbuild-ing Workers of America,,affiliated with the C. I. 0., for the purposesof collective bargaining.MR. GF,RARD D. RFZLLY took no part in the consideration of theabove Decision and Direction of Election.